Title: Samuel P. Walker, Jr. to James Madison, 10 January 1830
From: Walker, Samuel P. Jr.
To: Madison, James


                        
                            
                                Most Respected Sir,
                            
                            
                                
                                    Washington City
                                
                                Jany. 10. 1830
                            
                        
                        
                        I beg leave, to introduce myself to you, as Samuel P. Walker Jr. and grand nephew, to the late Richard Henry
                            Lee, with whom, in former times, you were intimately acquainted. Intrusion, upon you, and your Public duties, I do not wish
                            to make. And it is solely from the idea, that you will acquiesce, with my wish, that I have been induced, to write you.
                            Should you do so. your kindness never, will be, forgot, by one, who both honours, & respects you, as an American
                            Patriot, an esteemed, Learned, and worthy Gentleman—The subject, upon which, I have had the presumption to address you is a
                            very delicate one, and of much consequence, to myself. I am now applying, for a Midshipman’s Warrant, in the United States Navy! have been treated, with great politeness, by the President of the United States from whom, I have reced, a recommendatory letter, to the Secretary of the
                            Navy. My appointment, has also been urged on, by Major Henry Lee, now Consul at Algiers, also by—Commodore’s Rogers,
                            & Patterson. but the Navy, being now so crowded, and appointments, being so difficult to obtain, and as letters,
                            from Distinguished Individuals, act greatly in favour, of the Applicant, I have thought, that in
                            soliciting one, of you, the obtention of my warrant, would be greatly facilitated. Although, not having any personal
                            acquaintance, with you, and you perhaps, not wishing to recommend, one whom, you know not, yet Sir, I can assure you, that
                            as a descendant of that Illustrious Statesman! R. H. Lee! (with whom you kept, a correspondence) who like yourself, has
                            been an honour, to his country. I flatter myself, of possessing a similarity of his character, and good qualities. Also
                            hope, to inherit, a portion of his Talents. I have had the honour, to have in my possession, an original letter. written
                            from yourself, to R. H. Lee, congratulating him, upon his election, to President of Congress, dated Dec. 25th. 1784.
                        In reference to my character, I have inserted below, a copy of the letter, I received, from !Andrew Jackson!, which you perhaps, and any other reasonable Gentleman, might think sufficient,
                            to obtain me, a warrant at once, but the Secrety of the Navy, seems to take the word. "Proprety" at his leisure.[printer’s fist]  One line
                            from you, !Most Worthy Sir!, would be very gratefully reced, and never be, forgot, as it will, I
                            am sure obtain for me, a warrant. Tho’ I have no claim upon you, for the performance, of the above, yet you, as once an
                            intimate correspondent with my uncle R. H. Lee. between whom many letters passed, I hope you will condescend to send his
                            nephew a line. I hope to hear from you, as soon as convenient, which I hope, will not be long.
                        Dear Sir,— Hoping you will excuse, the liberty I have taken, and Wishing you, all the Peace! and Happiness this
                            world, can afford. I remain with the most profound respects your. obdnt, humble Servant
                        
                        
                            
                                Samuel P Walker Jr
                            
                        
                    